   CASE 0:20-cv-01302-WMW-DTS Document 31-2 Filed 06/08/20 Page 1 of 5
                                      EXHIBIT 2


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Jared Goyette, Craig Lassig, and The             Court File No. 20-cv-01302-WMW-DTS
Communication Workers of America,
On behalf of themselves and other
similarly situated individuals,

              Plaintiffs,
       v.                                                        DECLARATION OF
                                                                  CAROLYN COLE
City of Minneapolis; Minneapolis Chief
of Police Medaria Arradondo in his
individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual and official
capacity, Minnesota State Patrol Colonel
Matthew Langer, in his individual and
official capacity; John Does 1-2, in their
individual and official capacities.

              Defendants.


      I, CAROLYN COLE, state as follows:

      1.     I am a staff photographer for the Los Angeles Times. I have worked for the

Los Angeles Times since 1994. As a Los Angeles Times photographer, I am a News

Guild member.

      2.     I was one of the members of the press covering the protests in honor of

George Floyd in Minneapolis, Minnesota. I was covering the protests on May 30, 2020.




                                             1
    CASE 0:20-cv-01302-WMW-DTS Document 31-2 Filed 06/08/20 Page 2 of 5
                                        EXHIBIT 2


       3.      On May 30, 2020, at approximately 8:30 p.m., Minneapolis police officers

and sheriffs’ deputies advanced on a group of peaceful protesters gathered at an

intersection outside of the Fifth Precinct.

       4.      Approximately two dozen officers appeared from behind a chain-link fence

opposite the protesters. They were in riot gear and had batons.

       5.      A young African American woman approached the police with her arms

raised. An officer sprayed her in the face with pepper spray, getting her to back up. The

woman ran to seek help from fellow protesters.

       6.      A young African American man approached the officers, but another man

pulled him back into the main group.

       7.      The police retreated back behind the fence.

       8.      A few minutes after the 8:30 p.m. curfew, a much larger contingent of

Minnesota State Patrol, as other officers, in riot gear emerged to block the street. They

formed a line about half a block down the road.

       9.      I was with a group of about 20 reporters, cameramen, and photographers,

including my colleague, Molly Hennessy-Fiske, a Los Angeles Times reporter. We were

wearing our press credentials. Our group was clearly separate from the protesters, who

were on the opposite side of the street from the precinct.

       10.     I was wearing a flak jacket labeled “TV,” and I had my press credentials

around my neck. I was wearing a helmet and respirator mask, as were most of the other

journalists.




                                              2
    CASE 0:20-cv-01302-WMW-DTS Document 31-2 Filed 06/08/20 Page 3 of 5
                                         EXHIBIT 2


       11.    When the patrol officers blocked the street, our press group became stuck

between the officers and the protesters. We were backed up against a brick wall of the

precinct.

       12.    At this point, a state patrol officers announced through a bullhorn, “This is

the Minnesota State Patrol.” The trooper notified protesters that they were in violation of

the instituted curfew orders and must disperse.

       13.    I believed that the patrol officers were not talking to us, the press, as we

were considered exempt under the curfew order.

       14.    The officers started firing tear gas indiscriminately into the street.

       15.    We watched, keeping our cameras rolling. We expected the police to move

beyond us.

       16.    As the officers advanced, our press group moved further against the wall,

into an alcove in the wall, to allow the police line to pass. The wall was too high to scale.

       17.    The officers did not pass. The officers came toward us firing pepper spray

and rubber bullets directly at us.

       18.    I heard Molly Hennessy-Fiske yell, “We’re reporters!” “Wait!” “Where do we

go?” None of the officers responded. They continued firing.

       19.    We were piled on top of one another against the precinct wall, trying to protect

our faces from the pepper spray and rubber bullets.

       20.    A Minnesota state trooper came very close to me, and pepper sprayed me in

the face. He was so close that I could feel the full force of the pepper spray go into my

left ear and eye.


                                                3
    CASE 0:20-cv-01302-WMW-DTS Document 31-2 Filed 06/08/20 Page 4 of 5
                                         EXHIBIT 2


       20.    The group of press that I was with started to run from the firing officers.

We tried to move along the precinct wall, but it was not clear to where the officers

wanted us to go.

       21.    The officers were yelling “Move! Move!” and continued firing on us.

       22.    I was unable to see, so I followed along the wall with the others journalist

until we reached another wall that was about 4 feet high that I could not get over.

       23.    The officers pursued us into the corner yelling “Get out! Now!” I

responded repeatedly, “I’m trying. I’m trying. I’m trying.”

       24.    The sound of tear gas canisters being fired continued.

       25.    A patrol officer saw me and told me that I had to get out of there. The

officer lifted me up onto the wall and I fell to the other side.

       26.    After making it about a block on my own, I was taken in by local residents

in the vicinity who gave me a bucket of water to wash my face.

       27.    My face continued burning, so, despite the curfew, the local resident took

me to the hospital to get my injuries treated.

       28.    While at the resident’s house, Molly Hennessy-Fiske called me to find out

where I was. She arrived at the neighbor’s house, driven by an 18-year-old protester.

From there, the resident gave us a ride to seek treatment.

       29.    As we were leaving, we passed another group of police. The officers filed

a pellet gun at the car we were in, which left red paint on the car’s passenger window.

       30.    We reached a suburb that was evidently affluent and had not been impacted

by the protests. There, police waved us right through.


                                                 4
    CASE 0:20-cv-01302-WMW-DTS Document 31-2 Filed 06/08/20 Page 5 of 5
                                        EXHIBIT 2


         31.    On May 31, 2020, I posted a photograph of my face on my Twitter page

(@Carolyn_Cole), showing my swollen eye. I explained that I was unable to cover the

protests further because of the injury to my eye from being pepper sprayed in the face.

         32.    I have been covering conflicts both nationally and internationally for many

years. I know the dangers involved in these situations, especially when you get between

riot police and protesters. But I did not expect the police to attack us directly.

         33.    This was the first time in my 25 years at the Los Angeles Times that I have

been injured.

         34.    I suffered damage to my left cornea from the pepper spray. I am currently

unable to do my job as a photographer due to the injury. I am hoping it will heal quickly,

so that I can get back to work.



         I declare under penalty of perjury under the laws of United States of America

that the foregoing is true and correct to the best of my knowledge.



Dated:          June 7, 2020                                     /s/ Carolyn Cole
                                                                 Carolyn Cole




                                              5
